Citation Nr: 0813681	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Due to the veteran's subsequent change 
of address, his claims file was transferred to the RO in 
Atlanta, Georgia.

The veteran's claim for an initial compensable rating for 
hypertension is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that his service-connected hypertension 
is more severe than his currently assigned noncompensable 
rating.  Specifically, he asserts that a compensable rating 
is warranted because he has a history of requiring medication 
for control of his hypertension, and that without medication 
his blood pressure readings would be higher.  In a release 
form, which was received by the RO in August 2004, the 
veteran reported pertinent treatment at VA facilities in Fort 
Worth, Texas and Miami, Florida since March 1999.

Review of VA treatment and examination records since March 
2002 indicates that the veteran was diagnosed with 
hypertension in 1999.  These records also indicate that the 
veteran's hypertension is well controlled by anti-
hypertensive medication.  Importantly, however, no reports of 
VA treatment before February 2002 are of record, and no 
attempt appears to have been made to obtain these records.  A 
remand is therefore necessary to accord the AMC an 
opportunity to obtain VA treatment records before February 
2002, since these could show a history of diastolic pressure 
predominantly 100 or more now controlled by continuous 
medication, as would warrant a 10 percent evaluation.   



Accordingly, the case is REMANDED for the following action:

1.	Records of hypertension treatment 
received at the VA facilities in Fort 
Worth, Texas and Miami, Florida from 
March 1999 to February 2002 should be 
obtained.  All available records should 
be associated with the claims folder.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



